Case 1:19-cv-02381-LTB-MEH Document 223 Filed 03/17/21 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                Magistrate Judge Michael E. Hegarty

  Civil Action No:         19-cv-2381-LTB-MEH                         Date: March 17, 2021
  Courtroom Deputy:        Christopher Thompson                       FTR: A 501*

  Parties:                                                     Counsel:

  WALTER CHARNOFF,                                             Ben Tracey

       Plaintiff,

  v.

  NANCY LOVING, et al.,                                        Liza Getches

       Defendant.


                            COURTROOM MINUTES/MINUTE ORDER
                                  STATUS CONFERENCE

  Court in session:        11:30 a.m.

  Court calls case. Appearances of counsel by telephone.

  Discussion held regarding the Plaintiff’s [ECF 219] Status Report and Request for Trial Date
  pursuant to the parties’ failure to resolve the case by the dismissal paperwork deadline of March
  12, 2021. The Court participates in off the record discussions, parties not present, with the
  Presiding Judge. The Court directs the Defendant to file a Motion to Enforce Settlement.


  ORDERED: The Plaintiff’s [ECF 219] Status Report and Request for Trial Date is DENIED
           WITHOUT PREJUDICE, as stated on the record.

                    The Defendant shall file their Motion to Enforcement Settlement by March 31,
                    2021. Plaintiff’s response to the motion is due by April 12, 2021, and the
                    Defendant’s reply is due by April 16, 2021.

                    An Evidentiary Hearing is set for April 26, 2021 at 10:00 a.m. before United
                    States Magistrate Judge Michael E. Hegarty in Courtroom A501 of the Alfred A.
                    Arraj Courthouse. Parties may appear by video teleconference by following the
                    instructions attached to the entry of this Order.
Case 1:19-cv-02381-LTB-MEH Document 223 Filed 03/17/21 USDC Colorado Page 2 of 2




  Court in recess:          11:43 a.m.              Hearing concluded.
  Total in-court time:      00:13
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Litigation Services at (303) 629-8534.
